Citation Nr: 1617217	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  07-34 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for the service-connected left knee disability.

2.  Entitlement to service connection for a bilateral foot disorder. 

3.  Entitlement to service connection for a neurological disorder, to include short-term memory loss, delayed reaction, swelling, and numbness, to include as a result of exposure to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for vertigo. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1976 to August 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the July 2006 and March 2011 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction resides with the Louisville, Kentucky RO.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a July 2009 Travel Board hearing, the transcript of which is included in the record. 

The issues regarding an increased rating in excess of 10 percent for the service-connected left knee disability, service connection for a bilateral foot disorder, and service connection for a neurological disorder as a result of exposure to contaminated water at Camp Lejeune were previously remanded by the Board in July 2011.

The issues of (1) service connection for a bilateral foot disorder; (2) service connection for a neurological disorder, to include short-term memory loss, delayed reaction, swelling, and numbness, to include as a result of exposure to contaminated water at Camp Lejeune; (3) service connection for bilateral lower extremity peripheral neuropathy, to include as due to Agent Orange exposure; and (4) service connection for vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire rating period on appeal, the Veteran's left knee disability has been manifested by painful motion with normal extension, with flexion, at worst, to 120 degrees, and without lateral instability or recurrent subluxation.


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for a disability rating higher than 10 percent for the Veteran's left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5262 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the RO provided notice to the Veteran in April 2006 and May 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of his claim.  The Veteran testified at a Board Video hearing in July 2009; and the Board remanded the case in July 2011 for additional development.  VA treatment records, private treatment records, and lay statements by the Veteran have been associated with the claims file.  

In July 2006, November 2012, and April 2013, the Veteran was provided with VA examinations and the reports have been associated with the record.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board finds the VA examinations were adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim for increased rating for service-connected left knee disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners personally interviewed and examined the Veteran, reviewed VA electronic medical records, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Additionally, neither the Veteran, nor his representative, has questioned the adequacy of the examinations.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  The Board has considered whether a staged rating is warranted; however, the Veteran's service-connected disability has not increased in severity over the course of the appeal that would warrant different ratings.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating for Left Knee Disability

The Veteran maintains that his left knee disability is more severe than what is contemplated by the currently assigned 10 percent disability rating.  For the entire rating period on appeal, the Veteran's left knee disability, diagnosed as chondromalacia, has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5260 addresses limitation of motion with respect to flexion. Flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 addresses limitation of motion with respect to extension. Extension limited to 10 degrees merits a 10 percent evaluation.  A 20 percent rating is reserved for extension limited to 15 degrees, while a 30 percent rating is reserved for extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation.  The maximum 50 percent rating is awarded when there is extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2015). 

Diagnostic Code 5257 sets forth a 10 percent evaluation for slight impairment due to recurrent subluxation or lateral instability of the knee. A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability. Severe impairment due to recurrent subluxation or lateral instability results in the maximum 30 percent evaluation.  38 C.F.R. § 4.71a.

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above.  They include: Diagnostic Code 5256 for ankylosis of the knee, Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint, Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated). 

Separate disability evaluations are assigned where a veteran has both a compensable (10 percent or higher) limitation of flexion and a compensable limitation of extension of the same knee pursuant to Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-04.  A Veteran may also receive separate ratings for arthritis and instability of the same knee under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 09-98; VAOPGCPREC 23-97; see also Esteban, 6 Vet. App. at 259; Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

After review of all the evidence, lay and medical, the Board finds that, for the entire rating period, the Veteran's left knee disability has been manifested by painful motion with normal extension, with flexion, at worst, to 120 degrees and without lateral instability or recurrent subluxation.  For the reasons discussed in detail below, the Board finds that the criteria for a disability rating higher than 10 percent for the Veteran's left knee disability have not been met or more nearly approximated, and the criteria for separate compensable ratings for knee disabilities have not been met.

The evidence includes a July 2006 VA examination.  During the evaluation, the Veteran reported left knee pain with swelling and giving out.  He also complained of symptoms of instability, stiffness, weakness, and limitation of motion.  Upon physical examination, the examiner noted that the Veteran did not have instability of the left knee "by diagnostic criteria," but did have slight movement of the left medial joint space with mild elasticity of the medial collateral ligament when compared to the right knee.  Range of motion testing showed flexion to 140 with pain starting at 120 degrees.  Extension was to 0 degrees with no pain.  There was no additional loss of motion on repetitive use testing.  The examiner also noted that the Veteran did not have ankylosis of the left knee.  

In a November 2012 VA examination, the Veteran stated that he had undergone arthroscopic surgery and torn meniscus surgery in 2003 and 2005 respectively.  The Veteran reported constant left knee pain; however, he denied flare-ups.  Range of motion testing showed left knee flexion to 140 degrees with no objective evidence of pain, and extension to 0 degrees with no objective evidence of pain.  The Veteran was able to perform repetitive use testing with no additional loss of motion.   The examiner further noted that the Veteran had normal medial-lateral stability of the left knee.  There was also no patellar subluxation or dislocation.  The Veteran was noted to have had a meniscectomy in 2005 in the left knee, but there were not residual signs or symptoms.  The Veteran's left knee scar was also not found to be painful or unstable.  The examiner noted that the Veteran's gait was normal and he was able to walk on his tiptoes on heels.  

The Veteran was afforded another VA examination in April 2013.  During the evaluation, the Veteran reported constant and severe pain in the left knee.  He also reported that his left knee would swell all the time, pop, and give out.  Range of motion testing showed left knee flexion to 140 degrees with no objective evidence of pain, and extension to 0 degrees with no objective evidence of pain.  There was no additional loss of motion on repetitive use testing.  The examiner further noted that the Veteran had normal medial-lateral stability of the left knee.

Upon review of the record, the Board finds that the weight of the evidence demonstrates that the Veteran has had left knee pain, pain on motion, flexion at worst to 120 degrees, and extension within normal limits.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable (10 percent) rating for such symptomatology as pain that limits motion to a noncompensable degree.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; DeLuca, 8 Vet. App. 202; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, the evidence demonstrates that the 10 percent disability rating is appropriate under Diagnostic Code 5003 for the Veteran's painful left knee for the entire rating period on appeal.

The Board has specifically considered Diagnostic Code 5260, which contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 15, 30, 45, and 60 degrees, disability ratings of 30, 20, 10 and 0 percent, respectively, are assigned.  38 C.F.R. § 4.71a.  Here, the Veteran's left knee flexion was to 120 degrees in the July 2006 VA examination, 140 degrees in the November 2012 VA examination, and to 140 degrees in the April 2013 VA examination. Therefore, the criteria for a compensable disability rating under Diagnostic Code 5260 (limitation of flexion to 45 degrees) have not been met or more nearly approximated for the entire initial rating period.  The lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support a rating in excess of 10 percent under Diagnostic Code 5260 (limitation of flexion) of the left knee for any period.  38 C.F.R. § 4.71a.

Further, Diagnostic Code 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 45, 30, 20, 15, 10, and 5 degrees, disability ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned. 38 C.F.R. § 4.71a .  In this case, the evidence shows that the Veteran had normal extension on all examinations.  Thus, as the criteria for a higher disability rating under Diagnostic Code 5261 have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support a rating in excess of 10 percent under Diagnostic Code 5261 for the left knee disability for any period on appeal.  38 C.F.R. § 4.71a.

As the evidence does not show a combination of extension limited to 10 degrees with flexion limited to 45 degrees, the Board further finds that a separate compensable ratings for limitation of extension (Diagnostic Code 5261) and limitation of flexion (Diagnostic Code 5260) are not warranted.  See VAOPGCPREC 9-04.
The Board has also considered whether the criteria for a separate rating under 
Diagnostic Code 5257 for recurrent subluxation or lateral instability have been met. Under Diagnostic Code 5257, a 10 percent rating is assigned when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating is assigned for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating is assigned for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. § 4.71a. 

In this case, the Veteran reported "giving way" and pain, but no instability of the left knee joint was found during any examination.  In this regard, the July 2006 VA examiner stated that the Veteran did not have instability of the left knee "by diagnostic criteria," but did have slight movement of the left medial joint space with mild elasticity of the medial collateral ligament.  The November 2012 and April 2013 VA examiners also noted that he Veteran did not have left knee instability.  See also Dorland's Illustrated Medical Dictionary 944 (32nd ed. 2012) ("functional instability" defined as inability of a joint to maintain support during use).  Although the Veteran reported subjective complaints of giving way associated with his left knee disability, the Board finds that specific objective clinical findings from the VA examiners discussed above, showing no instability of the left knee and no dislocations, are more probative than such general assertions by the Veteran.  As such, a separate rating on the basis of other impairment of the left knee, including recurrent subluxation or lateral instability, is not warranted.

The Board has also considered whether any other diagnostic code would allow for a rating in excess of 10 percent for the Veteran's left knee disability.  Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Although the Veteran reported that he had a meniscectomy and reported symptoms of pain, the medical evidence revealed no complaints of locking and no showing of current dislocation of the semilunar cartilage; therefore, Diagnostic Code 5258 does not apply.

The Board further finds that an increased rating is not warranted for the left knee when it is evaluated under Diagnostic Code 5259 based on removal of semilunar cartilage which is symptomatic.  The Veteran underwent a meniscectomy in the past which, presumably, resulted in removal of semilunar cartilage.  The Veteran has also reported left knee pain (i.e., symptomatic).  Significantly, however, the Board finds that the Veteran's currently assigned 10 percent rating was awarded based  on the fact that the Veteran's knee was symptomatic.  To assign a separate compensable evaluation under Diagnostic Code 5259 would constitute impermissible pyramiding.  The provisions of 38 C.F.R. § 4.14 direct that the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In the current case, the compensable rating under Diagnostic Code 5003 is based on the presence of a painful knee and Diagnostic Code 5259 also would require reference to the painful knee in order to assign a compensable evaluation.  As such, a higher rating under Diagnostic Code 5259 is not warranted.

Further, a higher or separate rating is also not warranted under Diagnostic Codes 5262 and 5263 as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.  38 C.F.R. § 4.71a.

Moreover, in considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as the evidence does not show knee ankylosis.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  There is no evidence the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

Finally, based on the evidence discussed above, the Veteran has not reported any symptoms associated with his left scar.  The November 2012 VA examiner specifically noted that the Veteran's left knee scar was not painful or unstable.  The Veteran has also not reported any symptoms specifically associated with his left knee scar.  As such, a separate rating for the Veteran's left knee scar is not warranted. 

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for left knee disability for the entire increased rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Veteran's left knee disability has been manifested by painful motion with flexion at worst to 120 degrees and normal extension.  The schedular rating criteria contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for such noncompensable limitation of motion due to painful arthritis (Diagnostic Codes 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (Diagnostic Codes 5055, 5256, 5260, 5261), including motion limited to orthopedic factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), as well as instability and subluxation (Diagnostic Code 5257), which has not been found to be demonstrated in the Veteran's case.  

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's left knee disability, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Finally, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has indicated that he retired from working in a federal prison in 2011 due to personal and family reasons.  See October 2015 VA ear condition examination report.  As such, the issue of TDIU is not raised in this case


ORDER

A rating in excess of 10 percent for the service-connected left knee disability is denied.


REMAND

Bilateral Foot Disorder

Upon review of the evidence of record, it appears that the Veteran may have had a post-service workplace injury, which involved his feet.  Several medical records, including the April 2000 and January 2001 private treatment records from 
Dr. Merritt, indicate that he may have filed for Workers' Compensation benefits for this injury.  At present, those Workers' Compensation records have not been obtained.

Further, the evidence includes private treatment records from Dr. Williams, received in August 2015, after the most recent July 2015 supplemental statement of the case (SSOC).  As such, a new SSOC that includes consideration of this newly received evidence should be issued.  See 38 C.F.R. § 19.31.



Neurological Disorder as a result of Exposure to 
Contaminated Water at Camp Lejeune

In his substantive appeal (VA Form 9), dated in January 2013, the Veteran requested a Board hearing at a local VA office (Travel Board hearing) regarding the issue of service connection for a neurological disorder to include short-term memory loss, delayed reaction, swelling, and numbness, to include as a result of exposure to contaminated water at Camp Lejeune.  To date, the Veteran has not been scheduled for a Travel Board hearing regarding this issue.  Thus, a remand is required in order to afford the Veteran a hearing at the local RO.

Peripheral Neuropathy and Vertigo 

In a June 2015 rating decision, the RO denied the issues for service connection for bilateral lower extremity peripheral neuropathy and service connection for vertigo.  In July 2015, the Veteran filed a notice of disagreement with the RO's findings regarding the issues listed above.  Accordingly, a Statement of the Case must be sent to the Veteran on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge on the issue of service connection for a neurological disorder, to include short-term memory loss, delayed reaction, swelling, and numbness, to include as a result of exposure to contaminated water at Camp Lejeune.  Provide the Veteran and his representative the appropriate advance notice of the date, time, and location of the hearing.

2.  Obtain the appropriate release documentation from the Veteran so that all Workers' Compensation records may be obtained.  Associate all obtained records with the claims file.

3.  Issue a Statement of the Case on the issues of service connection for bilateral lower extremity peripheral neuropathy and service connection for vertigo.  Only if the Veteran perfects an appeal should the claims be certified to the Board.

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If any benefit sought is not granted, the AOJ should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran and his representative a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


